Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 10, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149716(82)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                    SC: 149716                            David F. Viviano,
                                                                                                                      Justices
  In re IAQUINTA, Minors.                                           COA: 315136
                                                                    Wayne CC Family Division:
                                                                    12-509215-NA

  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s August 22,
  2014 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 10, 2014
         d1007
                                                                               Clerk